Exhibit 99.2 Why Pebble U. S. Market Fund, L.L.C.? Managed futures funds provide the opportunity for investors to add a non-correlated investment that likelyprovides significant risk reduction and/or improved returns to their stock and bond portfolio. There are three waysto invest in managed futures. They are public futures funds or pools, private commodity funds or pools, or hire afutures manager directly. Pebble U. S. Market Fund, LLC is a publicly offered SEC, CFTC, and NFA registeredmanaged futures fund. Why should you use the Pebble U. S. Market Fund, LLC (“Fund”) as part of your portfolio? Managed futures funds in general have been utilized by the high net worth investor to lower volatility in theirportfolio.
